Honourable President of the Assembly, Excellencies, Distinguished guests, Ladies and gentleman,
It is a great honour and privilege to address you all on the occasion of the 75th anniversary of the United Nations. On this special 75th anniversary of our multilateral global union for peace, progress and prosperity, it is fundamental to recommit ourselves to the UN Charter and its broad-based consensus on effective cooperation for common sustainable international development. Consensus, cooperation and targeted common action have never been more important than at this time, where the world is challenged politically, socially and economically by the COVID-19 health pandemic.
In assessing the way forward to achieving the agreed Sustainable Development Goals by 2030 in the midst of the global COVID-19 pandemic, we must also re-examine the future we all want and the United Nations we need to attain it. COVID-19 has been a devastating lesson and the loudest possible wake-up call in the need for global cooperation, effective partnerships and the firm commitment to multilateralism to confront it together. COVID-19 recognizes no borders, nationality, gender or economic status of nations or individuals — we are all equally victims. Therefore, a unifying solution must be found to protect every human being from it.
In Somalia, our government and people have worked closely together to mitigate the worst effects of the COVID-19 pandemic. Like most governments across the world, we prioritized the health of our citizens and did as much as possible to save lives. Through direct medical provision and consistent, updated and effective public health information, our government did its utmost to keep our population as safe as possible. COVID-19 cases, which were rising quickly at the early stages of the pandemic, have fallen steadily as a result of our government’s swift actions.
Again, this successful response would not have been possible without the effective partnership between our government, citizens and international partners. I want to pay special tribute to all of our courageous and dutiful health personnel who risked their lives to save others. I also recognize the patience and contribution of the Somali private sector, which worked with the government to keep the economy functioning, providing vital services to the Somali people at the most critical hour of need.
Yet, the success of our common efforts in Somalia does not mean that we are unscathed. According to official statistics, over 3,000 Somalis were infected by the virus and around 100 tragically lost their lives as a result. Many more who were diagnosed had to live with the pain and the suffering of COVID-19 and others still remain vulnerable given the weakness of Somalia’s overstretched health systems and infrastructure.
Given the grave health challenges posed to the world, in particular the most vulnerable nations like Somalia, I feel confident that with greater public health collaboration, information sharing and an equitable distribution of the potential COVID-19 health treatments currently in development, we can permanently reverse the deadly impact of the virus for every human being on the planet. This is the only way we can secure our common future and, therefore, it is a must that we, as a community of nations, reaffirm our collective commitment to multilateralism and confront COVID-19 through effective and coordinated multilateral action.
Excellencies, Distinguished guests, Ladies and gentleman,
Across the world, economies of all sizes have been severely impacted by COVID-19 with the most vulnerable affected the most. In Somalia, like everywhere else in the world, we are challenged by a painful contraction of the economy, job losses and the need to continue investing in our essential basic public services to protect our citizens from the deadly virus. You can all appreciate, this is a huge task for a recovering post-conflict state like Somalia but our government will remain steadfast in rising and responding to the diverse challenges that lie ahead.
Our government’s economic policy response to COVID-19 has, once again, been to put our people first with tax relief for most key staple food items. Now, hoping that the worst is behind us, we are cautiously starting to open up our economy to ensure that normal life can resume for our people. However, we also understand the huge challenge that building back better, stronger and more equitably from the COVID-19 impact will be for Somalia.
In reiterating the importance of confronting COVID-19 through effective multilateral action, I want to recognize the enabling economic and financial support provided to the Somali Federal Government to mitigate the worst of the COVID-19 economic pressures by the International Financial Institutions and many other multilateral institutions after Somalia successfully reached the Decision Point and attained debt relief from many of its major international creditors. As we progress towards achieving debt cancellation through our enabling economic reforms, we remain cognizant that Somalia’s economic future and the prosperity of its people are closely interlinked with that of the rest of the world. In this regard, the future we want in Somalia is one which promotes greater partnership for international trade, enhances foreign direct investment in key productive sectors which has the potential to feed the world and the development of human capital to create further opportunities for us all. The United Nations we need is an inclusive global multilateral platform for propelling not just the ideas and aspirations of change but their realization too. COVID-19 has economically challenged us all and if the Sustainable Development Goals are to ever be realized, the world must recover better, for all, and together.
Excellencies, Distinguished guests, Ladies and gentleman,
Global crises like the COVID-19 pandemic provide both an opportunity for renewal and a challenge to overcome. We have seen the devastating health and economic impact of the virus and we are all feeling and living with the painful results. No nation, no matter how well resourced, is immune. Yet, despite our common suffering and pain, I am fearful that COVID-19 has, and will continue to, exacerbate the already existing gulf between the developed, developing and fragile states that make up the UN family. This is something that must be avoided at all costs as tackling today’s major global challenges, including insecurity, climate change, poverty and the increasing inequality, which is the driver of much division and discontent across the world, depend on effective cooperation and multilateral actions which bring the Sustainable Development Goals to fruition.
Somalia is working through, and with, the UN to create a better future for Somalia and the world. We are taking the lead in delivering development to our people and working with our valuable international partners to ensure we rebuild a democratic, inclusive and economically prosperous Somalia. Despite the challenges of COVID-19, we are still working hard to undertake inclusive national elections where the Somali people can determine their future. We are firmly committed to promoting and instilling a strong tradition of democracy and accountable governance which serves the Somali people first and foremost.
We are also successfully defeating the menace of global terrorism with the efforts of our brave armed forces in collaboration with AMISOM and other international partners to make the world a safer place. I am confident with our government’s efforts and the continued support of our important international partners, Somalia will not only confront COVID-19 but it will contribute positively to the multilateral effort required to make the world a better, more resilient and equal place for all.
Looking forward, it is fundamental that we fully realize the Sustainable Development Goals for each and every citizen of this world. We cannot afford to leave anyone behind. This means that the United Nations will also have to improve further, innovate faster and deliver better for the most fragile nations and vulnerable communities. The UN can do this by supporting national and personal development through assisting and strengthening national institutional frameworks, systematic knowledge transfer and investment in human capital. These are real long-term investments that will actually contribute to poverty alleviation and the creation of opportunities for all.
In conclusion, the United Nations and the family of nations which comprise its membership must work together through renewed partnership to confront COVID-19. We must also continue to engage each other positively to create the inclusive and prosperous future we want with and through the United Nations we need. In this regard, we, in Somalia, reaffirm our commitment to multilateralism to overcome all common global obstacles and to capitalize on every opportunity to create a better, safer and equal world.